 1                                                            The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   RAYMOND A. FORSMAN,
                                                         No. 2:19-cv-02050-RSL-MLP
 9                                    Plaintiff,
10                                                       STIPULATION RE JOINT REQUEST
            v.                                           FOR EXTENSION OF RULE 26(A)
11                                                       DISCLOSURES AND JOINT STATUS
     PORT OF SEATTLE, ROSS PERRY, RAY
     GIOMETTI, DELMAS WHITTAKER,                         REPORT
12   STEPHEN AARON,
13                                 Defendants.
14

15
            Plaintiff Raymond Forsman and Defendants PORT OF SEATTLE, ROSS PERRY,
16
     RAY GIOMETTI, DELMAS WHITTAKER, STEPHEN AARON, hereby stipulate as
17

18   follows:

19          1. On today’s date, attorney James McCanna entered a notice of appearance on

20               behalf of Plaintiff Raymond Forsman. Mr. McCanna conferred with defendants’
21               counsel regarding an extension of the case scheduling order deadlines via
22
                 telephone.
23
            2. The parties jointly request a 45-day extension of the current litigation deadlines
24
                 to allow plaintiff’s attorney to review the file and prepare for Case Schedule
25

26               requirements.

27

                                                                      MCCANNA LAW, PLLC
     STIPULATED REQUEST FOR EXTENSION - 1                                     P.O. BOX 468
                                                                          KINGSTON, WA 98346
                                                                          PHONE: 360-297-4057
                                                                           FAX: 360-297-4157
            3. The purpose of this extension request is not to create unnecessary delay because
 1
               the parties have conferred regarding this matter and are in agreement. In light of
 2

 3             the Mr. McCanna’s Notice of Appearance, however, the extension of the current

 4             litigation deadlines will allow the parties to jointly plan litigation in the most
 5             efficient manner possible, with all necessary parties.
 6

 7
     Presented by:
 8
     James McCanna
 9   McCanna Law, PLLC
10   P.O. Box 468
     Kingston, WA 98346
11

12   _/s/_________________________
     James McCanna, WSBA# 22565
13

14                   AND

15
     /s/ Jeremy W. Culumber
16   Jeremy W. Culumber, WSBA #35423
     Attorneys for Defendants
17   801 Second Avenue, Suite 1210
18   Seattle, WA 98104
     Phone: (206) 623-8861
19   Fax: (206) 223-9423
     Email: jculumber@kbmlawyers.com
20

21

22

23

24

25

26

27

                                                                        MCCANNA LAW, PLLC
     STIPULATED REQUEST FOR EXTENSION - 2                                      P.O. BOX 468
                                                                           KINGSTON, WA 98346
                                                                           PHONE: 360-297-4057
                                                                            FAX: 360-297-4157
                                               ORDER
 1

 2           This matter, having come on regularly before the Court, and the Court being fully

 3   advised, and having examined the records and files herein, IT IS HEREBY ORDERED,

 4   ADJUDGED AND DECREED that the above Stipulation re INTERVENTION AND

 5   JOINT REQUEST FOR EXTENSION OF RULE 26(a) DISCLOSURES AND JOINT

 6   STATUS REPORT is confirmed and ENTERED.

 7           The parties will exchange Rule 26(a) initial disclosures forty-five (45) days from the

 8   date of March 18, 2020 and file their Joint Status report seven (7) days after exchanging

 9   their initial disclosures.

10
     DATED this 16th day of March, 2020,
11

12

13                                                        A
                                                          MICHELLE L. PETERSON
14                                                        United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                      MCCANNA LAW, PLLC
     STIPULATED REQUEST FOR EXTENSION - 3                                    P.O. BOX 468
                                                                         KINGSTON, WA 98346
                                                                         PHONE: 360-297-4057
                                                                          FAX: 360-297-4157
 1                                CERTIFICATE OF SERVICE

 2          I hereby certify that on March 16, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   the following:

 5
            Defendants’ counsel
 6
            Jeremy Columber
 7
            801 Second Avenue, Suite 1210
 8          Seattle, WA 98104
            Email jculumber@kbmlawyers.com:
 9

10   DATED: March 16, 2020

11

12                                                /s/ James McCanna
                                                  James McCanna, WSBA #22565
13                                                Attorney for Plaintiff
14                                                P.O. Box 468
                                                  Kingston, WA 98346
15                                                Phone: (360) 297-4057
                                                  Fax: (360) 297-4157
16                                                Email: jmccanna@mccannalaw.com
17

18

19

20

21

22

23

24

25

26

27

                                                                     MCCANNA LAW, PLLC
     STIPULATED REQUEST FOR EXTENSION - 4                                   P.O. BOX 468
                                                                        KINGSTON, WA 98346
                                                                        PHONE: 360-297-4057
                                                                         FAX: 360-297-4157
